Exhibit 10.51

Amendment No. 1

to

Employment Agreement

 

This Amendment No. 1 (“Amendment”), dated as of February 18, 2020 between Six
Flags Entertainment Corporation and Michael Spanos amends that certain
Employment Agreement, dated as of October 24, 2019 (the “Agreement”) between Six
Flags Entertainment Corporation and Michael Spanos.  Capitalized terms used but
not defined herein shall have the meanings ascribed thereto in the Agreement.

1. Subsection (b) of Section 3 Compensation of the Agreement is hereby amended
in its entirety to read as follows:

“(b)  Annual Bonus.  Executive shall have a target bonus opportunity (“Target
Bonus”) of 150% of Base Salary during the Term commencing with the 2021 calendar
year performance year.  Any annual bonus payable to Executive shall be paid
during the calendar year following the calendar year performance year and no
later than five days following the filing of the Company’s Form 10-K for the
performance year (or, if the Company is not required to or does not file a Form
10-K, no later than five days following the completion of the audit of the
applicable performance year).  Notwithstanding the foregoing, Executive shall be
treated as having a Target Bonus throughout the entire Term for purposes of all
other Sections of this Agreement of 150% of Base Salary.”

2. Except as set forth in this Amendment, the Agreement remains in full force
and effect.

 

IN WITNESS WHEREOF, the undersigned execute this Amendment as of the date set
forth above.

 

 

 

 

Date:  February 18, 2020

SIX FLAGS ENTERTAINMENT CORPORATION

 

By: /s/ Kathy Aslin

 

Title: Senior Vice President, Human Resources

 

 

Date:  February 18, 2020





 

By: /s/ Michael Spanos

Michael Spanos

 



